Title: To George Washington from James Anderson, 22 May 1798
From: Anderson, James
To: Washington, George



Sir
Mount Vernon 22d May 1798

I wrote You on the 19th to which I beg leave to refer You—In that letter I informed of the Robery of the Fish house. After some pains, have discovered Cooper Moses was in Town offering Fish in Barrels for Sale, He partly confesses that He did, But that I had given Him some. And He caught in the Run as many more as nearly filled one B[arre]ll. I have given some to Him. I do not think exceeding 40 or 50 Herrings—Others who have Familys have had more, But all were given, by taking their promise that they were not to sell any. I will not do any thing without Your Orders, which I will wait for.
Yesterday, Mr Rawlins, & our ⟨mutilated⟩ were Innoculated, when Mr Flood was performing. Neale (⟨mutilated⟩ taking down and puting up Bed frames in the House) was present He expressed a Strong desire for Innoculation and an apprehension of His having caught it by Infection—Without fully considering the matter did consent to His being Innoculated. And no sooner was it done than I severely repented it—for these reasons that probably He may loose some work—And that He may carry the Infection to the Negroe Children—I confess myself very wrong having acted imprudently & done what I ought not. And no other reason can I give, but the custom with which always I had been acquainted of every one Innoculating at pleasure. I hope & beg You will forgive this Transgression. And every possible care shall be taken to prevent the Infection being spread thro the Estate As after the Fever Neale shall not go near where Children are nor shall any of my Family, or any others from the Quarters have any Communication

with our Family—Indeed when I have fully considered the whole business—I do wish I had not Innoculated my Child—As I will never forgive myself, if the Infection does communicate to the Children at the Quarters—Being now done nothing but the greatest care can make any attonement.
On Saturday Mr Lear was on the Estate (tho I did not see Him) wishing to consult You respecting a general Innoculation.
I got the Corn from Mr Peters. It is very sound but very small. To morrow we shall plant the Orrange County Corn in the Mill Meadow. And that from Mr Peter in the lower part of the Union Farm Meadow. And Davies Meadow will be all planted with the Orrange Corn. I shall be in Town with Whiskee & Fish on Thursday—Bring down the Pump & 5 or 6 Blls Tar. If You thing on any thing I will call at the Post office where I may have the favour of hearing from You. The Baltimore man has paid me the few Fish He had, says they were all condemned at Baltimore—Altho He owns that He thot them good. I am told ⟨mutilated⟩ Fish will there condemn a whole Barrel. We will ⟨mutilated⟩ no difficulty in selling them. And with much esteem and great respect I am Sir Your most Obedt Humble Sert

Jas Anderson


Mr Neale will make up His lost time.

